I respectfully disagree with the conclusion of the majority that the complaint contains a claim for money damages. Therefore, I would sustain appellant's first assignment of error and dismiss the complaint for lack of subject-matter jurisdiction and not address the remaining assignments of error.
The majority correctly states that if the action is one for money damages against the state coupled with a request for declaratory and injunctive relief, the appropriate forum is the Court of Claims. Racing Guild of Ohio, Local 304 v. State RacingComm. (1986), 28 Ohio St. 3d 317, 320, 28 OBR 386, 388,503 N.E.2d 1025, 1028-1029; Ohio Hosp. Assn. v. Ohio Dept. of Human Serv.
(1991), 62 Ohio St. 3d 97, 103, 579 N.E.2d 695, 699; Ohio EdisonCo. v. Ohio Dept. of Transp. (1993), 86 Ohio App. 3d 189, 193,620 N.E.2d 217, 220; Upjohn v. Ohio Dept. of Human Serv. (1991),77 Ohio App. 3d 827, 603 N.E.2d 1089; R.C. 2743.03 (A) (2). Contrary to the majority's position, however, I read the complaint to specifically disavow any claim for money damages.
The complaint is captioned "Complaint for Declaratory Judgment and Preliminary and Permanent Injunction." In their prayer for relief, appellees request a preliminary and permanent injunction, a declaratory judgment, an order requiring that the defendant comply with enumerated provisions of the Ohio Revised Code if and when it proceeds with construction, costs and attorney fees, and "any further relief to which the Plaintiffs may be entitled."
An injunction cannot be issued when there is an adequate remedy at law such as money damages. Leaseway Distrib. Centers, Inc. v.Dept. of Adm. Servs. (1988), 49 Ohio App. 3d 99, 106-107,550 N.E.2d 955, 963-964. In paragraphs 57 and 60 of the complaint, appellees merely pleaded that because their damage is incapable of calculation, they lack an adequate remedy at law and injunctive relief is therefore appropriate. The mere statement that the alleged damage is not possible to calculate does not transform the claim to one for money damages. Accordingly, I concur in judgment only. *Page 328